Title: Continental Congress. Report on Slaves Who Had Escaped to East Florida, [26 August 1788]
From: Continental Congress
To: 


[New York, August 26, 1788]
The Comittee to whom was referred the report of the Secretary for the Department of foreign affairs of the 14th instant submit the following resolutions
That the secretary for the department of foreign affairs be directed to transmit copies of the papers referred to in the said report to the Chargé des affaires of the United States at Madrid and instruct him to represent to his Catholic Majesty the inconveniences which the states bordering on his dominions experience from the Asylum afforded to subjective negroes belonging to the citizens of the said states and that Congress have full confidence that orders will be given to his governors to permit and facilitate their being apprehended and delivered to their owners or to persons authorised to receive them; assuring his Majesty that the said states will observe the like conduct respecting all such negroes belonging to his subjects as may be found therein
That the said Secretary be also directed to communicate the said papers to the Encargado de Negocios of Spain and to signify to him that his interposition to obtain proper regulations to be made on the subject would be very agreeable to Congress.
 